Motion Granted, Petition for Writ of Mandamus
Dismissed, and Memorandum Opinion filed May 17, 2011.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00300-CV
____________
 
IN RE UNDERWRITERS AT LLOYD’S, LONDON, Relator
 
 
 

ORIGINAL PROCEEDING
WRIT OF MANDAMUS
11th District Court
Harris County, Texas
Trial Court No. 2010-55880
 
 
 

M E M O R
A N D U M  O P I N I O N
            On April 5, 2011, relator, Underwriters at Lloyd’s, London,
filed a petition for writ of mandamus in this court.  See Tex. Gov’t
Code §22.221; see also Tex. R. App. P. 52.1.  In its petition, relator
asked that this court direct the trial court to grant its motion to compel
appraisal of the underlying insurance claim and abate the proceedings pending
completion of the appraisal.  On May 11, 2011, relator filed a motion to
dismiss its petition.  In the motion, relator asserts that the parties have
reached an agreement concerning the appraisal and stay of the trial court
proceedings.  Accordingly, the issues in its petition have been rendered moot.
            Therefore, we grant relator’s motion and order the petition
for writ of mandamus dismissed.
 
PER CURIAM
 
Panel consists
of Chief Justice Hedges and Justices Seymore and Boyce.